Citation Nr: 1743426	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1984, December 2003 to January 2005, May 2007 to October 2007, and April 2008 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In November 2013, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

In June 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran was treated for bronchitis on one occasion in service and used tobacco, which continued long after service. 

2.  The Veteran's current respiratory disorders, to include bronchitis and chronic obstructive pulmonary disorder (COPD), have not been medically related to his service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include bronchitis and COPD, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.300, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his post-separation diagnoses of bronchitis are related to his in service diagnosis of bronchitis.  See generally November 2013 Board Hearing Transcript.  More specifically, he has testified that he never suffered from bronchitis prior to service, and that he first developed bronchitis in service after being exposed to extremely low air conditioner temperatures, which he described was akin to being in a "meat factory."  Id. at 7.  As a result, he was hospitalized for four days with bronchitis in September 1983.  Id. at 6-8.  Thereafter, he testified that he was treated at least twice more for bronchitis in service.  Id. at 11.  At the November 2013 travel Board hearing he asserted that he has been regularly treated for bronchitis post-separation.  Id. at 12-14.

Service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, for claims received after June 9, 1998, direct service connection is precluded for any disability attributed to the veteran's use of tobacco products during service.  
38 C.F.R. § 3.300.

Generally, in order to prove service connection, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's post-separation treatment records confirm that he has been diagnosed with bronchitis on multiple occasions.  See May 2010 VA Physician Emergency Department Note; February 10, 2011 VA Attending Emergency Department Note; February 27, 2011 VA Physician Emergency Department Note; November 2011 VA Attending Emergency Department Note (noted diagnoses of upper respiratory infection and pharyngitis as well); January 2012 VA Physician Emergency Department Note; March 2014 VA Physician Emergency Department Note.  Additionally, the May 2014 Respiratory Conditions VA Examination Report indicated he had early onset COPD.  Thus, the Board finds he has satisfied the current disability element of this service connection claim.  

A review of the Veteran's service treatment records (STRs) discloses that at the time of his first enlistment examination in August 1981, no abnormalities were noted following a clinical evaluation, aside from scars on his right elbow.  See August 1981 Report of Medical Examination.  In fact, in the accompanying August 1981 Report of Medical History, he reported that he was in good health and explicitly denied issues with shortness of breath, pain or pressure in chest, or chronic cough.  He was examined once more in October 1982, at which time, no abnormalities were noted.  See October 1982 Report of Medical Examination; see also October 1982 Report of Medical History (the Veteran expressly denied having or having had shortness of breath, pain or pressure in chest, or chronic cough).

Consistent with the Veteran's testimony, a September 1983 Narrative Summary among the Veteran's STRs documented his report of wheezing, cough productive of yellow sputum, and small amounts of pleuritic chest pain.  See November 2013 Board Hearing Transcript at 6-8; September 1983 Narrative Summary; see also September 1983 Brooke Army Medical Center; July 1983 Doctor's Orders (indicated an assessment of acute bronchitis, which was probably viral or bacterial).  Upon examination, the treatment provider confirmed there was scattered inspiratory and expiratory wheezing through both lung fields and a mildly prolonged expiratory phase.  September 1983 Narrative Summary.  In the end, he was diagnosed with acute bronchitis with bronchospasm.  Consequently, he was admitted and treated with Tylenol, oral hydration, antibiotics, and oral bronchodilators.  Eventually, his condition improved and he was discharged.  September 1983 Brooke Army Medical Center.

Despite the Veteran's testimony of subsequent treatments for bronchitis in service, there are no other STRs referencing the same.  See November 2013 Board Hearing Transcript at 11.  In fact, he explicitly denied having or having had any respiratory problems at later examinations, which were confirmed by clinical evaluations.  See October 1986 Report of Medical Examination; May 1992 Report of Medical Examination; May 1992 Report of Medical History; February 1997 Report of Medical Examination; February 1997 Report of Medical History.
  
The only other STR touching on respiratory symptoms is a December 20, 2004 Post-Deployment Health Assessment, which documented his complaints of chest pain and difficulty breathing during the deployment, but not at the time he completed the Assessment.  See December 20, 2004 Post-Deployment Health Assessment.  Moreover, he denied having or having had a chronic cough.  However, an imaging study of his chest the following day disclosed that both lungs were normal; fully expanded and free of active infiltration or masses.  See December 21, 2004 Fort McCoy Radiologic Examination Report.  

The Veteran's STRs also reveal that he has a long history of tobacco use.  His tobacco use was first noted in an August 1983 Abbreviated Medical Record, prior to his in-service diagnosis of bronchitis.  From post-separation treatment records, it appears he has had a lengthy history of smoking between a half pack to two packs of cigarettes per day.  See Bicentennial Clinic U.S. Army Health Risk Appraisal Profile (noted the Veteran smoked 30 cigarettes per day); May 2010 VA Attending Emergency Department Note (noted the Veteran was a smoker; two packs per day); September 27, 2011 VA Smoking Cessation Evaluation and Management Note (noted the Veteran had a 30 year history of smoking; 20 cigarettes per day). 

In light of the evidence above, the Board also finds the Veteran has satisfied the in-service incurrence element of this claim as well.  See Shedden, supra.  As such, the crux of this claim is whether there is a nexus or link between his post-separation diagnoses of bronchitis and COPD and the in service incurrence detailed above.  

The Veteran is competent to provide evidence regarding the lay observable symptoms of his respiratory conditions.  To that extent, the Board finds his lay statements not only competent, but credible as well.  However, he is not competent to render a medical diagnosis or opinion on such a complex medical question as the etiology of his respiratory conditions.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  Therefore, as his lay statements relate to the cause of his respiratory conditions, the Board is unable to accord them any probative weight.  

In terms of a competent nexus opinion, the Board relies on the medical evidence of record.  A review of the claims file reveals the only competent nexus opinions of record are the May 2014 Respiratory Conditions VA Examination Report, June 2016 VA Addendum Medical Opinion, and October 2016 VA Addendum Medical Opinion.

The Veteran was afforded a VA examination in May 2014.  In the June 2016 decision, the Board noted potential deficiencies the May 2014 Respiratory Conditions VA Examination Report.  As a result, this claim was remanded for an addendum opinion.  In accordance with the Board's remand directives, two addendum opinions were rendered; one in June 2016 and another in October 2016.  

After careful review, the Board finds the May 2014 Respiratory Conditions VA Examination Report by itself is inadequate.  For instance, the VA examiner indicated several STR bookmarks were not visible indicating a complete review of the claims file may not have been possible at the time of examination.  While the VA examiner acknowledged the Veteran's lay statements bearing on an in-service incurrence, the VA examiner did not have access to the most pertinent STRs as they were received by the VA until September 2015.  See May 2014 Respiratory Conditions VA Examination Report; September 2015 Letter from Veteran.  

Even though the VA examiner initially found the Veteran did not have any respiratory diagnoses in Section I of the VA Examination Report, in Section III the VA examiner determined he had early onset COPD, secondary to his long-term tobacco use, based on the results of a pulmonary function test.  See May 2014 Respiratory Conditions VA Examination Report.  While the VA examiner attributed the COPD to his tobacco use, the VA examiner did not offer an opinion regarding whether his COPD was aggravated by his other service-connected disabilities.  More importantly, upon finding he did not have a current diagnosis of bronchitis, the VA examiner failed to proffer a nexus opinion regarding the post-separation diagnoses of bronchitis.  Id.; see also McClain, supra.  
Further, the VA examiner did not have an opportunity to consider the September 2014 letter from the Veteran's VA primary care physician, who suggested his respiratory symptoms were consistent with chronic bronchitis with acute occasional flares.  See May 2014 Respiratory Conditions VA Examination Report; September 2014 Letter from VA Primary Care Physician.  

The May 2014 VA examiner also authored the June 2016 VA Addendum Medical Opinion.  In the Addendum, the VA examiner noted a review of all available records, without noting any exceptions.  Based upon the evidence of record, the VA examiner described the Veteran's post-separation diagnoses of bronchitis as self-limiting episodes, which were secondary to his history of tobacco use.  See June 2016 VA Addendum Medical Opinion.  

The self-limiting nature is well supported by the radiology reports of record.  In between the Veteran's post-separation diagnoses of bronchitis, the radiology reports of record revealed no residual issues with his lungs.  See November 2011 VA Radiology Report (noted a grossly stable appearing chest, without any overt evidence of acute cardiopulmonary disease); January 2012 VA Radiology Report (noted no active disease, infiltrates, or pleural effusion); March 2014 VA Radiology Report (noted the mediastinum and hila were unremarkable; the lung fields were free of confluent or lobar consolidation; and no pleural disease).  No residual effects were noted even after the November 2011 simultaneous diagnoses of bronchitis, upper respiratory infection, and pharyngitis.  See November 2011 VA Attending Emergency Department Note.  It was not until May 2014 that a mild diffusion impairment was discovered following a pulmonary function test.  See May 2014 Respiratory Conditions VA Examination Report; May 2014 VA Pulmonary Function Tests Procedure Note; May 2014 VA Addendum (noted there was no significant change since 2006, despite indicating there was a non-specific finding of mild diffusion impairment).

In finding so, the VA examiner opined the Veteran's post-separation diagnoses were neither caused nor aggravated by his other service-connected disabilities.   See May 2014 Respiratory Conditions VA Examination Report.  The VA examiner explained there was no medical consensus or scientific evidence evincing that such self-limiting episodes resulting from chronic tobacco use could be caused or aggravated by any of his service-connected disabilities.  Even though this time the VA examiner addressed secondary service connection, the VA examiner did not render an opinion regarding direct service connection nor discussed the September 2014 Letter from VA Primary Care Physician.  On that account, the Board finds the probative value of the May 2014 Respiratory Conditions VA Examination Report in conjunction with the June 2016 VA Addendum Medical Opinion is limited to the issues fully analyzed by the VA examiner. 

The October 2016 VA Addendum Medical Opinion is the most probative nexus opinion of record as it speaks to both direct and secondary service connection.  At the outset, the VA examiner expressly acknowledged the Veteran's credible lay statements.  See October 2016 VA Addendum Medical Opinion.  Notwithstanding his credible lay statements, the VA examiner opined it was less likely than not that his claimed respiratory disability, to include bronchitis is caused by or otherwise related to his service. 

In reaching this conclusion, the VA examiner found the Veteran's diagnosis of bronchitis in service was an acute, self-limiting, and transient condition.  To buttress this conclusion, the VA examiner pointed to the treatment records associated with the September 1983 diagnosis.  Id.; September 1983 Narrative Summary; September 1983 Abbreviated Medical Record; July 1983 Doctor's Orders.  

The examiner noted that upon admission, a July 1983 Doctor's Orders indicated the assessment was acute bronchitis, which was probably viral or bacterial (Mycoplasma).  See October 2016 VA Addendum Medical Opinion.  The September 1983 Narrative Summary reiterated a diagnosis of acute bronchitis with bronchospasm, which was evaluated, treated, and improved by the time of discharge.  The onset of his bronchitis was sudden according to his own description; he was "in his usual state of health until one day prior to admission he noted the onset of wheezing, cough productive of yellow sputum, and small amounts of pleuritic chest pain."  He was treated with a course of Tylenol, oral hydration, antibiotics, and oral bronchodilators, which gradually improved his condition and returned him to his baseline respiratory status.  The examiner found that his positive response to antibiotic and adjuvant therapies, demonstrated the etiology of his bronchitis was an acute infection.  Further, a chest x-ray taken returned within normal limits.  Moreover, subsequent STRs were negative for any continued complaints, diagnoses, treatments, or other events related to chronic bronchitis.  Id.; cf. December 20, 2004 Post-Deployment Health Assessment (while the Veteran complained of chest pain and difficulty breathing during deployment, he denied experiencing a chronic cough; a December 21, 2004 Fort McCoy Radiologic Examination Report found his lungs were normal).

With respect to the diagnosis of COPD, the VA examiner explained the leading factor of COPD is tobacco use.  See October 2016 VA Addendum Medical Opinion.  The current respiratory and internal medical literature agree that individuals who have a long history of smoking experience complications of COPD, which includes chronic bronchitis.  Therefore, the VA examiner found the September 2014 letter from his VA primary care physician relaying that he had symptoms consistent with chronic bronchitis with occasional acute bronchitis flares consistent with the evidence of record.

Further, the VA examiner went on to explain that epidemiologically, current respiratory, infectious disease, and internal medical literature agree that during a smoker's lifetime over 40 to 50 percent of smokers develop chronic bronchitis.  Pathophysicologically, chronic bronchitis, which is a non-infectious systemic inflammation, is associated with an accelerated decline in lung function, which creates a risk of developing COPD.  Approximately, a one-quarter of smokers are affected by clinically significant COPD.

With respect to whether the Veteran's claimed respiratory conditions were aggravated by his service-connected disabilities of post-traumatic stress disorder, sleep apnea, lumbosacral or cervical strain, hiatal hernia, hearing loss, penile deformity, and/or dermatophytosis, the VA examiner opined it was less likely than not aggravated by the same.  In support, the VA examiner referenced that current mental health, hypopnea, internal medicine, genitourinary, and orthopedic literature lack sufficient objective, medically based, clinical evidence to support a nexus between these service-connected disabilities his claimed respiratory conditions, to include chronic bronchitis.   

Based on the above, the Board finds there is no nexus between the Veteran's in-service diagnosis of bronchitis and his post-separation diagnoses of the same.  The evidence of record reveals the etiological origin of his in service diagnosis was either viral or bacterial and resolved without any residual issues.  In contrast, his post-separation diagnoses of bronchitis, chronic bronchitis, and COPD are etiologically related to his long-term tobacco use.  Therefore, the preponderance of the evidence is against service connection for a respiratory disability, to include bronchitis or COPD, on either a direct or secondary basis.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R §§ 3.102, 3.300, 3.303, 3.304, 3.310; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  Moreover, none of these diagnoses are eligible for presumptive service connection.  38 C.F.R §§ 3.307, 3.309 (2016).


ORDER

Service connection for a respiratory disability, to include bronchitis and COPD, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


